Citation Nr: 0739279	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  02-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in pertinent part denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a chronic low back 
disability for failure to submit new and material evidence.

In January 2004, the Board reopened and remanded the 
veteran's claim for a low back disability.  It also 
determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for bilateral pes planus; that claim was not 
appealed.  

The service connection claim for a low back disorder returned 
to the Board in November 2004, following the actions which 
were requested in the January 2004 Board remand pertaining to 
due process matters and additional evidentiary development.  
At that time, the Board denied the claim on the merits.  

The veteran appealed the Board's November 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In May 2006, a Joint Motion for Remand was issued.  
Essentially, the parties agreed that a remand was required in 
order to satisfy the duty to assist, as will be further 
explained herein.  In a June 2006 Order, the CAVC granted the 
joint motion and the matter was remanded to the Board for 
compliance with the instructions in the joint motion.  
Although not specifically addressed in the Order, the CAVC 
Order necessarily vacated the Board's November 2004 decision 
denying entitlement to service connection for a low back 
disorder.

In June 2003, the veteran testified at a travel Board hearing 
before a Veterans Law Judge (VLJ) who subsequently retired 
from the Board; a transcript of that hearing is of record.  
VA regulations provide that the VLJ who conducts a hearing 
shall participate in making the final determination of the 
claim, subject to the exception in § 19.11(c) relating to 
reconsideration of a decision (not applicable in this case).  
See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In March 
2007, the Board notified the veteran that the VLJ who 
presided at his hearing in June 2003, had left the Board.  
The veteran was advised in writing that he had the right to 
another hearing by another VLJ.  See 38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2007).  In March 2007, the veteran 
responded that he did not want an additional hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to an Order issued by the CAVC in June 2006, (which 
vacated the Board's November 2004 decision denying service 
connection for a low back disorder), a remand is required in 
this case to address due process matters discussed in the May 
2006 joint motion.  

In the joint motion, the parties noted that according to a 
medical history provided by the veteran during the February 
2004 VA examination, he stated that he had been employed at 
Tinker Air Force Base from 1981 to 1987, during which time he 
reported that he sustained multiple lower back injuries.  The 
parties also noted that in hearing testimony provided in June 
2003, the veteran had stated that his first post-service 
visit to a doctor for his low back condition was at Tinker 
Air Force Base, where he was employed at that time.  

The parties observed that the Board had not attempted to 
obtain evidence from Tinker Air Force Base for the record and 
agreed that since the Board did not assist the appellant in 
obtaining medical records which were potentially relevant to 
the claim, a remand was required.  See Moore (Howard) v. 
Derwinski, 1 Vet. App. 401 (1991); see also Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

As pointed out in the joint motion, VA must make reasonable 
efforts to obtain records identified by the claimant and 
which the claimant has authorized VA to obtain.  If VA is 
unable to obtain these records, VA must notify the claimant 
of the records that could not be obtained, briefly explain 
the efforts made to obtain them, and describe any further 
actions VA will take with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1) and (2) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2007).  If VA is attempting to seek records from a Federal 
department or agency, the effort to obtain them will continue 
until the records have been obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to find them would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2007).  
Accordingly, the veteran's treatment records from Tinker Air 
Force Base dated between 1981 and 1987 will be sought.

In addition, when examined by VA in February 2004, the 
examiner concluded that he was unable to offer an opinion as 
to the etiology of the veteran's claimed back condition 
without resort to speculation because the current diagnoses 
were first found after multiple post-service injuries.  As 
pointed out in the joint motion, although the VA examiner 
indicated that he had reviewed the file, he necessarily did 
not have the opportunity to review medical records from 
Tinker Air Force Base, which had not been requested for the 
record.  Accordingly, the Board believes that another VA 
examination is warranted in this case to include an opinion 
as to service incurrence/etiological relationship to service, 
which takes into account all available evidence.

Finally, according to the Veterans Claims Assistance Act 
(VCAA), VA must notify claimants seeking VA benefits what 
information or evidence is needed in order to substantiate a 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. § 3.159 (2007); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In a letter dated January 
2002, the veteran was advised of VA's duties to notify and 
assist with regard to his service-connection claim.  However, 
he was never provided VCAA notice regarding the type of 
evidence necessary to establish an effective date for the 
disability now on appeal.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, the Board concludes that this 
case must be remanded for compliance with the required notice 
and duty to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, (West 2002); 38 C.F.R. § 3.159, 
and any other applicable legal precedent, 
to include judicial holdings.  In this 
regard, it is specifically requested that 
the RO send the veteran a notice letter in 
connection with his service connection 
claim for a low back disorder which 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Ask the appellant to complete release 
forms (if required) authorizing VA to 
request his medical records from Tinker 
Air Force Base where the veteran was 
employed from 1981 to 1987 and sought 
treatment for low back problems and 
injuries during that time.  Efforts to 
obtain these records should be fully 
documented and should continue until the 
records have been obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to find 
them would be futile.  38 U.S.C.A. § 
5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2007).  All available 
records should be associated with the 
claims folder.  

Should VA be unable to obtain these 
records, VA must notify the claimant of 
the records that could not be obtained, 
briefly explain the efforts made to obtain 
them, and describe any further actions VA 
will take with respect to the claim.  
38 U.S.C.A. § 5103A(b)(1) and (2) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2007).  A 
negative response should also be noted in 
the file if records from Tinker Air Force 
Base are not available.  

3.  The RO is requested to make 
arrangements for a VA examination of the 
spine, if possible to be conducted by the 
same examiner who conducted the February 
2004 examination.  A complete history of 
the claimed low back disorder should be 
obtained from the veteran.

a.  All indicated tests and studies should 
be conducted and all clinical findings 
reported in detail.  All currently 
manifested low back disorders should be 
diagnosed.

b.  The examiner is requested to provide 
an opinion concerning the etiology of any 
low back disorder found to be present, to 
include whether it is at least as likely 
as not (i.e., to at least a 50-50 degree 
of probability) that any such disorder is 
causally related to the veteran's military 
service from June 1973 to June 1977, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).

** NOTE: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  A rationale should be provided for all 
opinions expressed. The veteran's claims 
file should be made available to the 
examiner prior to examination, and the 
examination report should reflect whether 
the examiner reviewed the veteran's claims 
file.  

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the consequences 
of failure to report for the examination, 
including an explanation of the provisions 
of 38 C.F.R. § 3.655.  If the veteran does 
not report for the examination, the claims 
folder should include clear documentation 
of his failure to report, including a 
statement as to whether he failed to 
appear without notice, or whether he 
requested cancellation or postponement and 
rescheduling of the examination.

5.  Thereafter, VBA/AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO should then re-adjudicate the 
claim of entitlement to service connection 
for a low back disorder.  If the decision 
remains adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


